Exhibit 10.11

CONFIDENTIAL

90% COINSURANCE AGREEMENT

by and between

NATIONAL BENEFIT LIFE INSURANCE COMPANY

(the “Ceding Company”)

and

AMERICAN HEALTH AND LIFE INSURANCE COMPANY

(the “Reinsurer”)

Dated March 31, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS

Section 1.1

   Definitions    1 ARTICLE II REINSURANCE

Section 2.1

   Reinsurance    9

Section 2.2

   Exclusions    9

Section 2.3

   Territory    10 ARTICLE III COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1

   Commencement of the Reinsurer’s Liability    10 ARTICLE IV REINSURANCE
PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1

   Reinsurance Premiums    11

Section 4.2

   Allowances    11

Section 4.3

   Other Obligations    11

Section 4.4

   Third Party Reinsurance    12 ARTICLE V TAXES

Section 5.1

   Guaranty Fund Assessments    12

Section 5.2

   Premium Taxes    12

Section 5.3

   DAC Tax Election    12 ARTICLE VI CLAIMS

Section 6.1

   Notice of Claims    13



--------------------------------------------------------------------------------

Section 6.2

   Settlement Authority    13

Section 6.3

   Claim Payments    13

Section 6.4

   Misstatement of Age or Sex    14 ARTICLE VII REINSTATEMENTS

Section 7.1

   Reinstatements    14 ARTICLE VIII ACCOUNTING AND RESERVES

Section 8.1

   Monthly Reports    14

Section 8.2

   Monthly Account Balance Reports    14

Section 8.3

   Settlements    14

Section 8.4

   Offset and Recoupment    15

Section 8.5

   Currency    15 ARTICLE IX EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1

   Expenses in Connection with the Reinsured Policies    15 ARTICLE X ERRORS AND
OMISSIONS

Section 10.1

   Errors and Omissions    15 ARTICLE XI RECAPTURE

Section 11.1

   Recapture    16

Section 11.2

   Notice of Recapture    16

Section 11.3

   Recapture Fee    17

Section 11.4

   Renewal Recapture    17

Section 11.5

   Commutation Accounting and Settlement    17

Section 11.6

   Limitation on Partial Recaptures    17 ARTICLE XII ACCESS TO BOOKS AND
RECORDS

Section 12.1

   Access to Books and Records    18

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII INSOLVENCY

Section 13.1

   Insolvency    18 ARTICLE XIV DISPUTE RESOLUTION

Section 14.1

   Consent to Jurisdiction    19

Section 14.2

   Waiver of Jury Trial    19

Section 14.3

   Specific Performance    19 ARTICLE XV REINSURANCE TRUST ACCOUNT

Section 15.1

   Reinsurance Trust Agreement    20

Section 15.2

   Investment and Valuation of Trust Assets    20

Section 15.3

   Adjustment of Trust Assets and Withdrawals    20

Section 15.4

   Negotiability of Trust Assets    21

Section 15.5

   Ceding Company’s Withdrawals    21

Section 15.6

   Return of Excess Withdrawals    21

Section 15.7

   Costs of Trust    21 ARTICLE XVI THIRD PARTY BENEFICIARY

Section 16.1

   Third Party Beneficiary    22 ARTICLE XVII REPRESENTATIONS, WARRANTIES AND
COVENANTS

Section 17.1

   Representations and Warranties of the Ceding Company    22

Section 17.2

   Covenants of the Ceding Company    23

Section 17.3

   Representations and Warranties of the Reinsurer    26 ARTICLE XVIII
INDEMNIFICATION

Section 18.1

   Indemnification    27

 

iii



--------------------------------------------------------------------------------

ARTICLE XIX LICENSES; REGULATORY MATTERS

Section 19.1

   Licenses    28

Section 19.2

   Regulatory Matters    28 ARTICLE XX DURATION OF AGREEMENT; TERMINATION

Section 20.1

   Duration    28

Section 20.2

   Termination by Mutual Consent    29

Section 20.3

   Termination by the Reinsurer    29

Section 20.4

   No Termination Upon Change of Control    29

Section 20.5

   Survival    29 ARTICLE XXI MISCELLANEOUS

Section 21.1

   Entire Agreement    29

Section 21.2

   Amendments    30

Section 21.3

   Severability    30

Section 21.4

   Governing Law    30

Section 21.5

   Notices    30

Section 21.6

   Consent to Jurisdiction    31

Section 21.7

   Service of Process    31

Section 21.8

   Assignment    31

Section 21.9

   Captions    32

Section 21.10

   Treatment of Confidential Information    32

Section 21.11

   No Waiver; Preservation of Remedies    32

Section 21.12

   Calendar Days    33

Section 21.13

   Counterparts    33

Section 21.14

   Incontestability    33

Section 21.15

   Interpretation    33

Section 21.16

   Reasonableness    34

SCHEDULES

 

Schedule A

   Identification of Reserves

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I    Identification of Reinsured Policies Exhibit II    Third Party
Reinsurance Exhibit III    Form of Monthly Report Exhibit IV    Form of Monthly
Account Balance Report Exhibit V    Form of Reinsurance Trust Agreement
Exhibit VI    Milliman Information Exhibit VII    Milliman Report

 

v



--------------------------------------------------------------------------------

90% COINSURANCE AGREEMENT

This 90% COINSURANCE AGREEMENT (together with the Exhibits hereto, this
“Agreement”) is made on this the 31st day of March, 2010 by and between NATIONAL
BENEFIT LIFE INSURANCE COMPANY, a stock life insurance company domiciled in the
State of New York (together with its successors and permitted assigns, the
“Ceding Company”) and AMERICAN HEALTH AND LIFE INSURANCE COMPANY, a stock life
insurance company domiciled in the State of Texas (together with its successors
and permitted assigns, the “Reinsurer”).

WHEREAS, the Ceding Company is engaged in the business of issuing certain life
insurance policies and certain related riders;

WHEREAS, the Ceding Company desires to cede to the Reinsurer on an indemnity
reinsurance basis certain liabilities with respect to the Reinsured Policies (as
defined herein); and

WHEREAS, the Reinsurer is willing to reinsure on an indemnity reinsurance basis
the liabilities that the Ceding Company desires to cede hereunder on the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Ceding Company and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions.  The following terms, when used in this Agreement,
shall have the meanings set forth in this Article I.

(a)    “Administrative Practices” shall have the meaning specified in
Section 17.2(a).

(b)    “Affiliate” means, with respect to a Party, any entity that controls, is
controlled by or is under common control with such Party.



--------------------------------------------------------------------------------

(c)    “Agreement” shall have the meaning specified in the Preamble.

(d)    “Applicable Law” means any domestic or foreign, federal, state or local
statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable to any Party, and any order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.

(e)    “Business Day” means any day other than a day on which banks in the State
of New York or the State of Texas are permitted or required to be closed.

(f)    “Ceding Company” shall have the meaning specified in the Preamble.

(g)    “Change of Control” shall have the meaning specified in Section 21.10.

(h)    “Claims” means any and all claims, requests, demands or notices made
under a Reinsured Policy for payment of benefits or other obligations, including
death benefits, waived premiums, returned premium or any other payments alleged
to be due in accordance with the terms and conditions of such Reinsured Policy.

(i)    “Code” shall have the meaning specified in Section 5.2.

(j)    “Commissioner” means the Commissioner of Insurance of the State of Texas.

(k)    “Commissions” means the contractual amounts earned by and the bonuses
paid to the Ceding Company’s sales representatives in connection with the
Reinsured Policies on and after the Effective Date.

(l)    “Commutation Payment” shall have the meaning specified in Section 11.5.

(m)    “Confidential Information” shall have the meaning specified in
Section 21.10.

 

2



--------------------------------------------------------------------------------

(n)    “Conversion” means the issuance by the Ceding Company of a new Coverage
in replacement of a Coverage under a Reinsured Policy pursuant to an option
granted under the terms of such Reinsured Policy; provided, however, in no event
shall Conversions include any Renewal.

(o)    “Coverage” means, with respect to any Policy, one or more life insurance
coverages issued by the Ceding Company. A single Policy may have multiple
Coverages issued to multiple individuals and such multiple Coverages, in turn,
may have different Original Initial Level Premium Periods, all within a single
Policy.

(p)    “Covered Liabilities” means all liabilities incurred by the Ceding
Company under the express terms of the Reinsured Policies (including End of Term
Renewals) and all Reinsured ECOs; provided, however, in no event shall Covered
Liabilities include any Excluded Liabilities.

(q)    “Direct Premiums” means all premiums actually received from the
Policyholders attributable to the Reinsured Policies from and after the
Effective Date and waived premiums on such Policies.

(r)    “Effective Date” means January 1, 2010.

(s)    “Eligible Assets” means cash in United States dollars, certificates of
deposit issued by a United States bank and payable in United States dollars, and
investments permitted by paragraphs (1), (2), (3), (8), and (10) of subsection
(a) of section 1404 of the New York Insurance Law, or any combination of the
above. Commercial paper and other obligations of institutions must be issued by
a corporation (other than the Ceding Company or the Reinsurer, or any Affiliate
of either) which is organized and existing under the laws of the United States
of America, unless otherwise permitted under 1404 of the New York Insurance Law.

(t)    “End of Term Conversion” means, with respect to a Coverage under a
Reinsured Policy, a Conversion that occurs (i) at any time during the two year
period ending on the last day of the Original Initial Level Premium Period of a
Coverage or (ii) after the last day of such period.

(u)    “End of Term Renewal” means a Renewal that occurs at the end of the
Original Initial Level Premium Period.

(v)    “Excluded Liabilities” shall have the meaning specified in Section 2.2.

 

3



--------------------------------------------------------------------------------

(w)    “Existing Practice” shall have the meaning specified in Section 17.2(a).

(x)    “Expense Allowance” means an annualized per base policy expense allowance
equal to the Reinsurer’s Quota Share multiplied by $42.50 for each Reinsured
Policy payable on a monthly basis, which amount shall be increased (i) by 3% on
the first anniversary date of the Effective Date and (ii) thereafter, by a
compounded rate equal to the percentage increase, if any, in the employment cost
index published by the United States Bureau of Labor Statistics at
http://www.bls.gov on each subsequent anniversary date of the Effective Date.

(y)    “Extra-Contractual Obligations” means all liabilities, obligations and
expenses not arising under the express terms and conditions of any Reinsured
Policy, whether such liabilities, obligations or expenses are owing to an
insured, a Governmental Authority or any other Person in connection with such
Reinsured Policy, including (a) any liability for punitive, exemplary,
consequential, special, treble, tort, bad faith or any other form of
extra-contractual damages, (b) damages or claims in excess of the applicable
policy limits of the Reinsured Policies, (c) statutory or regulatory damages,
fines, penalties, forfeitures and similar charges of a penal or disciplinary
nature, and (d) liabilities and obligations arising out of any act, error or
omission, whether or not intentional, in bad faith or otherwise, including any
act, error or omission relating to (i) the form, marketing, production,
issuance, sale, cancellation or administration of Reinsured Policies or (ii) the
failure to pay or the delay in payment of claims, benefits, disbursements or any
other amounts due or alleged to be due under or in connection with Reinsured
Policies (exclusive of interest on payments to Policyholders, as determined in
accordance with the laws of the jurisdiction applicable to such Reinsured
Policy). For avoidance of doubt, any liabilities, obligations and expenses
relating to any change in the Reinsured Policies arising out of or resulting
from litigation, arbitration or settlements will be deemed Extra-Contractual
Obligations.

(z)    “Fair Value” has the meaning set forth in the Reinsurance Trust
Agreement.

(aa)    “Governmental Authority” means any federal, state, county, local,
foreign or other governmental or public agency, instrumentality, commission,
authority or self-regulatory organization, board or body.

(bb)    “Indemnification Claims” shall have the meaning specified in
Section 18.1.

(cc)    “Initial Ceding Commission” shall have the meaning specified in
Section 4.1.

 

4



--------------------------------------------------------------------------------

(dd)    “Insurance Division” means the Insurance Division of the State of New
York.

(ee)    “Interest Maintenance Reserves” means the reserves required to be
established under SAP as liabilities on a life insurer’s statutory financial
statements applicable to all types of fixed income investments.

(ff)    “Milliman” shall have the meaning specified in Section 17.1(e).

(gg)    “Milliman Information” shall have the meaning specified in
Section 17.1(e).

(hh)    “Milliman Report” shall mean the report attached hereto as Exhibit VII.

(ii)    “Monthly Account Balance Report” shall have the meaning specified in
Section 8.2.

(jj)    “Monthly Report” shall have the meaning specified in Section 8.1.

(kk)    “Net Premium” shall have the meaning specified in Section 4.1(b).

(ll)    “New York SAP” means the statutory accounting and actuarial principles
and practices prescribed or permitted by the Insurance Division for New York
life insurance companies.

(mm)    “Original Initial Level Premium Period” means, with respect to each
Reinsured Policy, the period beginning with the original issue date of a
Coverage and ending with the first premium increase date identified within such
Reinsured Policy on which premiums for such Coverage will increase without a
corresponding increase in the terms or limits of such Coverage.

(nn)    “Parties” shall have the meaning specified in the Preamble.

(oo)    “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

5



--------------------------------------------------------------------------------

(pp)    “Policies” means term life insurance base policies and riders thereto
issued by the Ceding Company.

(qq)    “Policyholders” means the owners or holders of one or more of the
Reinsured Policies.

(rr)    “Premium Taxes” means any Taxes imposed on premiums relating to the
Reinsured Policies.

(ss)    “Prime Rate” means, as of any day, a fluctuating interest rate per annum
equal to the average (rounded upward to the nearest 1/16 of 1%) of the “prime”
rate of interest announced publicly by Bank of America, N.T. & S.A., The Chase
Manhattan Bank, N.A., Citibank N.A. and Morgan Guaranty Trust Company of New
York. If any of these banks does not publicly announce a prime rate, the Ceding
Company and the Reinsurer (or its designee) shall jointly select another bank
that publicly announces a prime rate and the prime rate publicly announced by
that bank shall be used.

(tt)    “Primerica” means Primerica, Inc., a Delaware corporation.

(uu)    “Recapture Fee” shall have the meaning specified in Section 11.3.

(vv)    “Recapture Notice” shall have the meaning specified in Section 11.2.

(ww)    “Reinstatement” shall have the meaning specified in Section 7.1.

(xx)    “Reinsurance Consideration” shall have the meaning specified in
Section 4.1(a).

(yy)    “Reinsurance Trust Account” shall have the meaning specified in
Section 15.1.

(zz)    “Reinsurance Trust Agreement” shall have the meaning specified in
Section 15.1.

(aaa)    “Reinsured ECOs” means (i) Extra-Contractual Obligations paid by the
Ceding Company to a single (or joint) policyholder or beneficiary in the
ordinary course of business, consistent with prudent business practices and
(ii) Extra-Contractual Obligations

 

6



--------------------------------------------------------------------------------

arising in circumstances where the Reinsurer is an active party and directs or
consents to the act, omission or course of conduct occurring after the date
hereof that resulted in such Extra-Contractual Obligation; provided, however,
that Reinsured ECOs shall not include any liabilities: (x) relating to class
actions of any kind; (y) relating to sales, marketing or distribution practices
of the Ceding Company or its sales representatives directed or applied to any
specific class of policyholders as indicated on the underwriting records of the
Ceding Company; or (z) relating to or based on violations of, or noncompliance
with, Applicable Law by the Ceding Company.

(bbb)    “Reinsured Policies” means Policies issued (i) on the policy forms
identified in Exhibit I and riders thereto in force as of 11:59 p.m. (EST) on
December 18, 2009 and (ii) as a result of any Conversions thereto, but not
including any End of Term Conversions arising from Coverages with an Original
Initial Level Premium Period ending on or after January 1, 2017.

(ccc)    “Reinsurer” shall have the meaning specified in the Preamble.

(ddd)    “Reinsurer’s Quota Share” means ninety percent (90%) or such other
percentage as modified to reflect a partial recapture of the Reinsurer’s Quota
Share of the Reinsured Policies pursuant to the terms and conditions specified
in Article XI.

(eee)    “Renewal” means the continuation of coverage under a Reinsured Policy
after the end of the Original Initial Level Premium Period of such coverage in
accordance with the terms of the Reinsured Policy.

(fff)    “Renewal Recapture Right” shall have the meaning specified in
Section 11.4.

(ggg)    “Representatives” shall have the meaning specified in Section 12.1.

(hhh)    “Required Balance” means, as of any date, the amount equal to the
Reinsurer’s Quota Share of the Statutory Reserves plus 15% with respect to the
Reinsured Policies.

(iii)    “Retained Asset Account” means the Responsive Asset Account identified
in the financial statements of the Ceding Company, reflecting death benefit
proceeds retained by the Company on behalf of beneficiaries and available to
such beneficiaries on demand.

(jjj)    “SAP” means statutory accounting principles.

 

7



--------------------------------------------------------------------------------

(kkk)    “Security” means the Reinsurance Trust Account to be established by the
Reinsurer for the purpose of securing its obligations to the Ceding Company with
respect to the Covered Liabilities.

(lll)    “Security Balance” means, as of the last day of each calendar quarter
following the date hereof, the aggregate Fair Value as of such date of the sum
of (i) the Eligible Assets maintained in the Reinsurance Trust Account and
(ii) the Eligible Assets maintained in the Segregated Account.

(mmm)    “Statutory Financial Statement Credit” means credit for reinsurance
permitted by Section 1308 of the New York Insurance Code on the Ceding Company’s
statutory financial statements filed in the State of New York with respect to
the Reinsured Policies.

(nnn)    “Statutory Reserves” means, as of any date, all reserves set forth on
Schedule A as of such date corresponding to liabilities of a type or kind
identified as Covered Liabilities, related to the Reinsured Policies, such
amount as determined by the Ceding Company in accordance with the methodologies
used by the Ceding Company to calculate such amounts for purposes of its
statutory financial statements prepared in accordance with New York SAP and
generally consistent with past practices as of all dates without giving effect
to this Agreement.

(ooo)    “Tax Authority” means the Internal Revenue Service and any other
domestic or foreign Governmental Entity responsible for the administration of
any Taxes.

(ppp)    “Taxes” means all forms of taxation, whether of the United States or
elsewhere and whether imposed by a local, municipal, state, federal, foreign or
other body or instrumentality, and shall include, without limitation, income,
excise, sales, use, gross receipts, value added and premium taxes, together with
any related interest, penalties and additional amounts imposed by any taxing
authority.

(qqq)    “Tax Return” means any and all returns, reports, information returns or
documents with respect to any Tax which is supplied to or required to be
supplied to any Tax Authority, including any attachments, amendments and
supplements thereto.

(rrr)    “Then Current Practice” shall have the meaning specified in
Section 17.2(a).

(sss)    “Third Party Accountant” means an independent accounting firm which is
mutually acceptable to Ceding Company and Reinsurer, or, if Ceding Company and
Reinsurer cannot agree on such an accounting firm, an independent accounting
firm mutually acceptable to Ceding Company’s and Reinsurer’s respective
independent accountants.

 

8



--------------------------------------------------------------------------------

(ttt)    “Third Party Reinsurance” means reinsurance of the Reinsured Policies
placed with third party reinsurers as identified and summarized in Exhibit II
(as such Exhibit II may be amended from time to time).

(uuu)    “Third Party Reinsurance Premiums” means all premiums paid by the
Ceding Company on or after the Effective Date for coverage under Third Party
Reinsurance, net of refunds of unearned premiums on lapse (except that the
refund of unearned premiums shall only apply for premiums payable under Third
Party Reinsurance on or after the Effective Date).

(vvv)    “Top-Up Notice” shall have the meaning specified in Section 8.3.

(www)    “Trust Assets” shall have the meaning specified in Section 15.2.

(xxx)    “Trustee” shall have the meaning specified in Section 15.1.

ARTICLE II

REINSURANCE

Section 2.1    Reinsurance.  Subject to the terms and conditions of this
Agreement, the Ceding Company hereby cedes on an indemnity basis to the
Reinsurer, and the Reinsurer hereby accepts and agrees to reinsure on an
indemnity basis, the Reinsurer’s Quota Share of the Covered Liabilities,
provided, however, in the event of a recapture involving a pro rata portion of
the Reinsurer’s Quota Share of the Reinsured Policies pursuant to Article XI
hereof, the Reinsurer’s Quota Share of the Covered Liabilities will be
proportionately reduced. The Reinsurer’s Quota Share of Covered Liabilities
shall be reduced, but not below zero, by the Reinsurer’s Quota Share of Third
Party Reinsurance for Covered Liabilities in accordance with the respective
terms thereof, to the extent such Third Party Reinsurance is actually collected.

Section 2.2    Exclusions.  Notwithstanding any provision of this Agreement to
the contrary, the Reinsurer shall not be liable for any liabilities or
obligations of the Ceding Company that are not Covered Liabilities, including:

(a)    liabilities relating to benefits, including, but not limited to, terminal
illness benefits, other than life insurance death benefits, any related waiver
of premium coverages and write-offs of terminal illness policy loan balances;

(b)    any liabilities resulting from any coverage added after the Effective
Date to a Reinsured Policy that is not a Conversion or Renewal or otherwise
required or permitted by the terms of such Reinsured Policy in effect on the
Effective Date, unless (and to

 

9



--------------------------------------------------------------------------------

the extent) such additional coverage is required by applicable law or has been
approved in writing in advance by the Reinsurer;

(c)    any liabilities relating to deaths occurring prior to the Effective Date;

(d)    Extra-Contractual Obligations, other than Reinsured ECOs;

(e)    any loss or liabilities relating to or arising from the Ceding Company’s
Retained Asset Account for the Reinsured Policies;

(f)    any loss or liabilities arising under any End of Term Conversion
occurring on or after January 1, 2017;

(g)    any loss or liabilities relating to or arising from actions taken by the
Ceding Company without the consent of the Reinsurer as required by
Section 17.2(b) hereof;

(h)    any loss or liabilities relating to or arising from claims made, or
lawsuits brought, by agents of the Ceding Company; and

(i)    all liabilities or obligations of any kind or nature whatsoever that do
not relate to the Reinsured Policies (collectively, (a)-(i) constitute the
“Excluded Liabilities”).

Section 2.3    Territory.  The reinsurance provided under this Agreement shall
apply to the Covered Liabilities covering lives and risks wherever resident or
situated.

ARTICLE III

COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1    Commencement of the Reinsurer’s Liability.  Except as otherwise
set forth in this Agreement, the Reinsurer’s liability under this Agreement
shall attach simultaneously with that of the Ceding Company, and all reinsurance
with respect to which the Reinsurer shall be liable by virtue of this Agreement
shall be subject in all respects to the same risks, terms, rates, conditions,
interpretations, and to the same modifications, alterations, cancellations and
receivables under Third Party Reinsurance, as the respective Reinsured Policies
to which liability under this Agreement attaches, the true intent of this
Agreement being that the Reinsurer shall, in every case to which liability under
this Agreement attaches and always subject to the Excluded Liabilities, follow
the fortunes of the Ceding Company.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

REINSURANCE PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1    Reinsurance Premiums.

(a)    On the date hereof, as consideration for the reinsurance provided
hereunder, the Ceding Company shall transfer to the Reinsurance Trust Account on
behalf of the Reinsurer an amount equal to (i) the Reinsurer’s Quota Share of
the Statutory Reserves, Interest Maintenance Reserves (but only to the extent
the Ceding Company’s Interest Maintenance Reserves are reduced) and advance
premiums attributable to the Reinsured Policies as of the Effective Date, less
(ii) the sum of one hundred thirty eight million dollars ($138,000,000) (the
“Initial Ceding Commission”) and net deferred premiums (such amount, the
“Reinsurance Consideration”). The Reinsurance Consideration shall be payable in
Eligible Assets valued at Fair Value. Any Eligible Assets shall be free of all
liens, charges or encumbrances, and assigned or endorsed in blank by the Ceding
Company to the Reinsurer in order to transfer absolutely and unequivocally all
right, title and interest in such assets.

(b)    As additional consideration for the reinsurance provided herein, on a
monthly basis during the term of this Agreement, the Ceding Company shall pay to
the Reinsurer the Reinsurer’s Quota Share of Direct Premiums net of the
Reinsurer’s Quota Share of Third Party Reinsurance Premiums (the “Net Premium”).
The Net Premium shall be paid in accordance with Article VIII.

Section 4.2    Allowances.  At each month end following the date hereof, the
Reinsurer shall pay the Ceding Company the Expense Allowance calculated on the
basis of the number of Reinsured Policies in force on such date. The number of
Reinsured Policies in force for each calendar month shall be determined by
adding the number of Reinsured Policies in force on the last day of the prior
calendar month (or December 18, 2009 for the initial calculation) and the number
of Reinsured Policies in force on the last day of the current calendar month and
dividing that total by two (2); provided, however, if there are any End of Term
Renewals, the Expense Allowance for the Reinsured Policies associated with such
End of Term Renewals that start after December 31, 2016 will be zero. The
Expense Allowance shall be payable in accordance with Article VIII.

Section 4.3    Other Obligations.  On a monthly basis during the term of this
Agreement, the Reinsurer shall pay the Ceding Company the Reinsurer’s Quota
Share of the following amounts: (i) 1.85% of premiums collected for such month
in connection with the Reinsured Policies as a provision for Premium Taxes
incurred by the Ceding Company; (ii) $50 for each new Conversion which results
in the issuance of a Reinsured Policy (including the issuance of one or more
riders to a base Policy); (iii) Commissions for each Reinsured Policy;
(iv) Commissions payable after the date hereof for each Reinsured Policy by
Primerica Financial Services Agency of New York, Inc. (NY), net of any
Commission payments after the date hereof by the Ceding Company to Primerica
Financial Services Agency of New York, Inc. (NY); and (v) any out-of-pocket
underwriting fees associated with Reinstatements.

 

11



--------------------------------------------------------------------------------

Section 4.4    Third Party Reinsurance.  The Ceding Company shall pay to the
Reinsurer the Reinsurer’s Quota Share of all ceding commissions and any Premium
Tax or other expense allowances collected by the Ceding Company from the
reinsurers under Third Party Reinsurance.

ARTICLE V

TAXES

Section 5.1    Guaranty Fund Assessments.  Except as provided in Section 4.2,
the Reinsurer shall not reimburse the Ceding Company for any guaranty fund
assessments arising on account of premiums on the Reinsured Policies.

Section 5.2    Premium Taxes.  The Ceding Company shall be liable for all
Premium Taxes. The Reinsurer shall pay to the Ceding Company a provision for
Premium Taxes incurred in connection with premiums received under the Reinsured
Policies in accordance with Section 4.3.

Section 5.3    DAC Tax Election.  All uncapitalized terms used in this
Section 5.2 shall have the meanings set forth in the Treasury regulations under
section 848 of the Internal Revenue Code of 1986, as amended (“Code”).

(a)    The Parties will elect, pursuant to Treasury regulations section
1.848-2(g)(8), to determine specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of section
848(c)(1) of the Code. This election shall be effective for the calendar year
ending on or after the Effective Date and for all subsequent taxable years for
which any reinsurance agreement is deemed to exist due to an election made
pursuant to Section 5.2 of this Agreement. Each Party agrees to attach to its
Tax Return filed for the first taxable year ending after this election becomes
effective a schedule that identifies this Agreement as the subject of this
election. The Party with the net positive consideration under this Agreement for
each taxable year shall capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
section 848(c)(1) of the Code.

(b)    To ensure consistency, the Parties agree to exchange information
pertaining to the amount of net consideration deemed to be paid pursuant to any
reinsurance agreement deemed to exist due to an election made pursuant to
Section 5.2 of this Agreement. Ceding Company shall submit a schedule to
Reinsurer by March 1 of each year that follows a year during which this
Agreement was in effect for any portion of such year of Ceding Company’s
calculations of the net consideration under this Agreement for the preceding
calendar year. This schedule of calculations shall be accompanied by a statement
signed by an officer of Ceding Company stating that Ceding Company will report
such net consideration in its federal income tax return for the preceding
calendar year. Reinsurer may contest such calculation by providing an
alternative calculation to Ceding Company in writing within thirty (30) days of
Reinsurer’s receipt of Ceding Company’s calculation. If Reinsurer does not
notify Ceding

 

12



--------------------------------------------------------------------------------

Company within such time that it contests the calculation, Reinsurer shall
report the net consideration as determined by Ceding Company in Reinsurer’s Tax
Return for the previous calendar year.

(c)    If Reinsurer contests Ceding Company’s calculation of the net
consideration, the Parties will act in good faith to reach an agreement as to
the correct amount within thirty (30) days of the date Reinsurer submits its
alternative calculation. If the Parties reach an agreement on an amount of net
consideration, each Party will report the agreed upon amount in its federal
income tax return for the previous calendar year. If during such period, Ceding
Company and Reinsurer are unable to reach agreement, they shall within ten
(10) days of the expiration of the thirty (30) day period set forth in this
Section 5.2(c), cause a Third Party Accountant promptly to review (which review
shall commence no later than five (5) days after the selection of the Third
Party Accountant) this Agreement and the calculations of Ceding Company and
Reinsurer for the purpose of calculating the net consideration under this
Agreement. In making such calculation, the Third Party Accountant shall consider
only those items or amounts in Ceding Company’s calculation as to which
Reinsurer has disagreed. The Third Party Accountant shall deliver to Ceding
Company and Reinsurer, as promptly as practicable (but no later than thirty
(30) days after the commencement of its review), a report setting forth such
calculation, which calculation shall result in a net consideration between the
amount thereof shown in Ceding Company’s calculation delivered pursuant to
Section 5.2(b) and the amount thereof in Reinsurer’s calculation delivered
pursuant to Section 5.2(b). Such report shall be final and binding upon Ceding
Company and Reinsurer. The fees, costs and expenses of the Third Party
Accountant shall be borne (x) by Ceding Company if the difference between the
net consideration as calculated by the Third Party Accountant and Ceding
Company’s calculation is greater than the difference between the net
consideration as calculated by the Third Party Accountant and Reinsurer’s
calculation; (y) by Reinsurer if the first such difference is less than the
second such difference; and (z) otherwise equally by Ceding Company and
Reinsurer.

ARTICLE VI

CLAIMS

Section 6.1    Notice of Claims.  Claim amounts less than or equal to $250,000
(net of amounts recoverable under Third Party Reinsurance) will be reported by
the Ceding Company to the Reinsurer on a bordereau basis, and all other Claims
shall be reported on an individual basis, in each case in accordance with
Section 8.1.

Section 6.2    Settlement Authority.  The Ceding Company shall have full
authority to determine liability on any Claim reinsured hereunder and may settle
losses as it deems appropriate, but in so doing it shall act with the skill and
diligence commonly expected from qualified personnel performing such duties for
U.S. life insurance companies and consistent with the Ceding Company’s Then
Current Practice.

Section 6.3    Claim Payments.  Following receipt by the Reinsurer of the
Monthly Report setting forth the Ceding Company’s payment of any Covered
Liabilities

 

13



--------------------------------------------------------------------------------

reinsured hereunder, the Reinsurer shall make payment of the Reinsurer’s Quota
Share of the Covered Liabilities in accordance with Article VIII.

Section 6.4    Misstatement of Age or Sex.  In the event of an increase or
reduction in the amount of the Ceding Company’s Coverage on any Reinsured Policy
because of an overstatement or understatement of age or misstatement of sex,
established during the life, or after the death, of the insured, the Reinsurer
will share in such increase or reduction in proportion to the Reinsurer’s Quota
Share.

ARTICLE VII

REINSTATEMENTS

Section 7.1    Reinstatements.  If a Reinsured Policy is reinstated in
accordance with its terms and the Ceding Company’s reinstatement rules as in
effect on the Effective Date (a “Reinstatement”), the reinsurance of such
Reinsured Policy will be restored as if no change had occurred. In such a case,
the Ceding Company shall promptly pay the Reinsurer the Reinsurer’s Quota Share
of the Net Premiums attributable to such Reinstatement.

ARTICLE VIII

ACCOUNTING AND RESERVES

Section 8.1    Monthly Reports.  Within twenty (20) Business Days after the end
of each calendar month during which this Agreement remains effective, the Ceding
Company shall deliver to the Reinsurer the following monthly reports (each a
“Monthly Report”) substantially in the form set forth in Exhibit III hereto:
(i) Monthly Settlement Report; (ii) Policy Exhibit; (iii) Reserve Report;
(iv) Claim Reserve Report; (v) Bordereau Report; and (vi) Non-Bordereau Claims
Report; it being understood that the initial Monthly Report shall be for the
period from the Effective Date to the last day of the month in which this
Agreement is executed.

Section 8.2    Monthly Account Balance Reports.  No later than ten (10 )
Business Days after the end of each calendar month, the Ceding Company shall
prepare and deliver to the Reinsurer a report in the form and containing the
information set forth in Exhibit IV (each a “Monthly Account Balance Report”).

Section 8.3    Settlements.

(a)    All monthly settlements shall be effected as follows: (i) if the Monthly
Report shows that the Ceding Company owes the Reinsurer a positive amount, the
Ceding Company will pay the amount owed simultaneously with the delivery to the
Reinsurer of the Monthly Report and (ii) if the Monthly Report shows that the
Reinsurer owes the Ceding Company a positive amount, the Reinsurer shall pay the
amount owed within twenty (20) Business Days after receiving the Monthly Report,
it being understood that, for purposes of this

 

14



--------------------------------------------------------------------------------

Section 8.3(a), appropriate adjustments shall be made for withdrawals and
reimbursements made during the month by the Ceding Company pursuant to Sections
15.5 and 15.6.

(b)    If the Reserve Report provided to the Reinsurer for the last month of a
calendar quarter shows that the Security Balance is less than the Required
Balance as of the end of the immediately preceding calendar quarter, the Ceding
Company shall notify the Reinsurer of the amount of the deficiency (the “Top-Up
Notice”). The Top-Up Notice shall be delivered to the Reinsurer at the same time
as the copy of the Monthly Report for the same calendar quarter.

(c)    All settlements of account between the Ceding Company and the Reinsurer
shall be made in cash or its equivalent.

Section 8.4    Offset and Recoupment.  Each Party, at its option, may offset or
recoup any balance or balances, whether on account of premiums, Expense
Allowances, claims and losses or amounts otherwise due from one Party to the
other under this Agreement which shall be deemed mutual debts or credits, as the
case may be; provided, however, that the Party electing such right with respect
to matters not reflected in the Monthly Reports shall notify the other Party in
writing of its election to do so. This Section 8.4 shall not be modified or
reconstrued due to the insolvency, liquidation, rehabilitation, conservatorship
or receivership of either Party.

Section 8.5    Currency.  All financial data required to be provided pursuant to
the terms of this Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

ARTICLE IX

EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1    Expenses in Connection with the Reinsured Policies.  The Ceding
Company shall pay for all expenses and charges incurred in connection with the
Reinsured Policies including medical examinations, inspection fees, and other
fees. Except as provided in Section 4.2 and Section 4.3, such amounts shall not
be reimbursed by the Reinsurer.

ARTICLE X

ERRORS AND OMISSIONS

Section 10.1    Errors and Omissions.  Subject to the terms of this Agreement,
neither Party hereto shall be prejudiced in any way by inadvertent errors or
omissions made by such Party in connection with this Agreement provided such
errors and omissions are corrected promptly following discovery thereof. Upon
the discovery of an inadvertent error or omission

 

15



--------------------------------------------------------------------------------

by either Party hereto, appropriate adjustments shall be made as soon as
practicable to restore the Parties to the fullest extent possible to the
position they would have been in had no such inadvertent error or omission
occurred.

ARTICLE XI

RECAPTURE

Section 11.1    Recapture.  The Ceding Company may in accordance with the
provisions of this Article XI recapture, in its sole discretion, all or a pro
rata portion of all of the Reinsurer’s Quota Share of the Reinsured Policies
upon the occurrence of one of the following events:

(a)    If the Reinsurer becomes insolvent or if the Commissioner has instituted
a proceeding or entered a decree or order for the appointment of a rehabilitator
or liquidator;

(b)    If the Reinsurer fails to take steps reasonably satisfactory to the
Ceding Company to assure the Ceding Company of full Statutory Financial
Statement Credit for the Reinsured Policies within forty-five (45) calendar days
of Reinsurer’s receipt of written notice from the Ceding Company that the Ceding
Company has been advised by any Governmental Authority that the Governmental
Authority will deny or has denied Statutory Financial Statement Credit on any
financial statement filed by the Ceding Company with such Governmental
Authority;

(c)    If the Reinsurer is in material breach of any other representation,
warranty or covenant under this Agreement and the Reinsurer fails to cure any
such material breach of any representation, warranty or covenant hereunder
within sixty (60) calendar days of receipt of written notice of such breach by
the Reinsurer;

(d)    If the Reinsurer fails in any material respects to fund the Reinsurance
Trust Account to the amount required after receipt of the Top-Up Notice under
Section 15.3(c) within the time period specified therein, and the Reinsurer
fails to cure any such funding deficiency within twenty (20) Business Days of
receipt of written notice of such funding deficiency by the Reinsurer; or

(e)    If the Reinsurer terminates this Agreement pursuant to Section 20.3(a).

Section 11.2    Notice of Recapture.  The Ceding Company shall notify the
Reinsurer in writing of the reasons for, and the effective date of, the
recapture ninety (90) calendar days prior to the effective date of recapture
(the “Recapture Notice”); provided,

 

16



--------------------------------------------------------------------------------

however, that the recapture shall not be deemed to be consummated until the
final accounting described in Section 11.5 of this Article XI has been completed
and the Reinsurer has paid the Commutation Payment, if any.

Section 11.3    Recapture Fee.  The Ceding Company shall pay a recapture fee
(the “Recapture Fee”) to the Reinsurer upon (i) the occurrence of any recapture
of the Reinsured Policies pursuant to Section 11.1(b) if such recapture was
triggered by the inability of the Ceding Company to obtain full Statutory
Financial Statement Credit for the Reinsured Policies due to actions taken by
the Ceding Company or its Affiliates; provided, however, that if the Reinsurer
is in material breach of any representation, warranty or covenant under this
Agreement at the time a recapture is triggered under Section 11.1(b), no
Recapture Fee will be due and payable by the Ceding Company or (ii) termination
of this Agreement under Section 20.3(a). The Recapture Fee shall be equal to an
amount to be determined by an actuarial appraisal prepared by a nationally
recognized independent actuarial firm in accordance with methodologies agreed
upon by the Ceding Company and Reinsurer to determine the value of the Reinsured
Policies at such time in a manner consistent with the valuation of the Reinsured
Policies as set forth in the Milliman Report and consistent with the
determination of the Initial Ceding Commission based on such valuation.

Section 11.4    Renewal Recapture.  The Ceding Company shall also have the
right, upon prior written notice to the Reinsurer, to recapture, in its sole
discretion, all or a pro rata portion of End of Term Renewals arising from
Policies with an Original Initial Level Premium Period ending on or after
January 1, 2017 (the “Renewal Recapture Right”). No Recapture Fee is payable in
connection with the recapture of any End of Term Renewal.

Section 11.5    Commutation Accounting and Settlement.  In the event of any
recapture under this Article XI, the Reinsurer shall pay to the Ceding Company
an amount equal to (i) the Reinsurer’s Quota Share of the Statutory Reserves,
Interest Maintenance Reserves (but only to the extent the Ceding Company’s
Interest Maintenance Reserves are increased) and advance premiums, if
applicable, attributable to the Reinsured Policies being recaptured, calculated
as of the effective date of the recapture set forth in the Recapture Notice;
minus (ii) any amounts due to the Reinsurer but unpaid under this Agreement,
including the Recapture Fee, if any, and net deferred premiums; plus (iii) any
amounts due to the Ceding Company but unpaid under this Agreement (collectively,
the “Commutation Payment”); provided, however, that, if the amount calculated
pursuant to clause (ii) of this subsection exceeds the amounts calculated
pursuant to clauses (i), (ii) and (iii) of this subsection, the Ceding Company
shall pay to the Reinsurer the amount of such excess. Following recapture and
payment to the appropriate Party of the net Commutation Payment required
hereunder, neither Party shall have further liability to the other Party
hereunder with respect to the recaptured business.

Section 11.6    Limitation on Partial Recaptures.  Notwithstanding the
provisions of Section 11.1, the Ceding Company shall not be permitted to effect
a partial recapture pursuant to Section 11.1 if, after giving effect to the
recapture, the Statutory Reserves would be less than U.S. $100,000,000.

 

17



--------------------------------------------------------------------------------

ARTICLE XII

ACCESS TO BOOKS AND RECORDS

Section 12.1    Access to Books and Records.

(a)    The Ceding Company shall, upon reasonable notice, provide to the
Reinsurer and the counsel, financial advisors, accountants, actuaries and other
representatives of the Reinsurer (the “Representatives”) access, at the
Reinsurer’s sole cost and expense, to review, inspect, examine and reproduce the
Ceding Company’s books, records, accounts, policies, practices and procedures,
including underwriting policy, claims administration guidelines and sales and
Conversion practices, relating to the Reinsured Policies, including any audits
and self assessments conducted by the Ceding Company as well as any unaudited
information provided to Primerica in connection with Primerica’s public company
reporting requirements, at the place such records are located, and to discuss
such matters with the employees, external auditors and external actuaries of the
Ceding Company that are knowledgeable about such records, without undue
disruption of the normal operations of the Ceding Company.

(b)    The Reinsurer and its Representatives shall have the right, at its sole
cost and expense, to conduct audits from time to time, upon reasonable notice to
the Ceding Company, of the relevant books, records, accounts, policies,
practices and procedures, including underwriting policy, claims administration
guidelines and sales and Conversion practices of the Ceding Company relating to
the Reinsured Policies. Reinsurer shall also have the right, at any time it
deems necessary, to request that the Ceding Company provide a copy of specific
Claim files for the Reinsurer’s review. The Reinsurer’s requests will be limited
to paid or settled Claims with a Claim amount greater than $250,000.

(c)    The Reinsurer shall reimburse the Ceding Company for any reasonable
non-Affiliate, third party expenses that the Ceding Company incurs in providing
assistance to the Reinsurer and its Representatives in connection with this
Section 12.1.

(d)    The Ceding Company shall use its reasonable best efforts to assist and
cooperate with the Reinsurer, and its Representatives in providing access to the
relevant in force files, experience data, books, records and accounts of the
Ceding Company relating to the Reinsured Policies.

ARTICLE XIII

INSOLVENCY

Section 13.1    Insolvency.  In the event of the insolvency of the Ceding
Company, all reinsurance payments due under this Agreement shall be payable by
the Reinsurer directly to the Ceding Company or to its liquidator, receiver or
statutory successor on the basis of the

 

18



--------------------------------------------------------------------------------

liability of the Ceding Company under the contract or contracts reinsured
without diminution because of the insolvency of the Ceding Company. It is
understood, however, that in the event of the insolvency of the Ceding Company,
the liquidator or receiver or statutory successor of the Ceding Company shall
give written notice to the Reinsurer of any impending Claim against the Ceding
Company on a Reinsured Policy within a reasonable period of time after such
Claim is filed in the insolvency proceedings and that during the pendency of
such Claim the Reinsurer may, at its own expense, investigate such Claim and
interpose, in the proceeding where such Claim is to be adjudicated any defense
or defenses which it may deem available to the Ceding Company or its liquidator
or receiver or statutory successor. It is further understood that the expense
thus incurred by the Reinsurer shall be chargeable, subject to court approval,
against the Ceding Company as part of the expense of liquidation to the extent
of a proportionate share of the benefit which may accrue to the Ceding Company
solely as a result of the defense undertaken by the Reinsurer.

ARTICLE XIV

DISPUTE RESOLUTION

Section 14.1    Consent to Jurisdiction.  Each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of the United States
District Court for the District of New York or, if such court does not have
jurisdiction, the appropriate district court of the State of New York, for the
purposes of enforcing this Agreement. The parties shall take such actions as are
within their control to cause any disputes as described in the preceding
sentence to be assigned to the complex litigation docket of the applicable
court. In any action, suit or other proceeding, each of the parties hereto
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above courts, that such action or suit is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper. Each of the parties hereto also agrees that any final and unappealable
judgment against a party hereto in connection with any action, suit or other
proceeding as contemplated in this Article XIV shall be conclusive and binding
on such party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

Section 14.2    Waiver of Jury Trial.  Each of the parties hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.

Section 14.3    Specific Performance.  The parties recognize and agree that if
for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, each party agrees that, in addition to any
other available remedies each other party shall be entitled to an injunction
restraining any violation or threatened violation of any of the provisions of
this Agreement without the necessity of posting a bond or other form of
security. In the event that

 

19



--------------------------------------------------------------------------------

any action should be brought in equity to enforce any of the provisions of this
Agreement, no party will allege, and each party hereby waives the defense, that
there is an adequate remedy at law.

ARTICLE XV

REINSURANCE TRUST ACCOUNT

Section 15.1    Reinsurance Trust Agreement.  On the date hereof, in accordance
with the Reinsurance Trust Agreement to be entered into between the Parties, in
the form attached hereto as Exhibit V (as such agreement may be amended from
time to time in writing by mutual consent of the Ceding Company, the Reinsurer
and the trustee (the “Trustee”) thereunder, the “Reinsurance Trust Agreement”),
the Reinsurer, as grantor, shall create a trust account (the “Reinsurance Trust
Account”) naming the Ceding Company as sole beneficiary thereof. The Reinsurance
Trust Account shall initially be funded with Trust Assets the Fair Value of
which (as of the date hereof) is at least equal to the Reinsurer’s Quota Share
of the Statutory Reserves as of the Effective Date.

Section 15.2    Investment and Valuation of Trust Assets.  The assets held in
the Reinsurance Trust Account (the “Trust Assets”) shall consist of Eligible
Assets.

Section 15.3    Adjustment of Trust Assets and Withdrawals.

(a)    The amount of assets to be maintained in the Reinsurance Trust Account
shall be adjusted following the end of each calendar quarter in accordance with
the Reserve Report for the last calendar month of each calendar quarter provided
to the Reinsurer pursuant to the terms of Section 8.1. Such report shall set
forth the amount by which the Security Balance equals or exceeds the Required
Balance, in each case as of the end of the immediately preceding calendar
quarter.

(b)    If the Security Balance exceeds 102% of the Required Balance, in each
case as of the end of the immediately preceding calendar quarter, then the
Reinsurer shall have the right to seek approval (which shall not be unreasonably
or arbitrarily withheld, conditioned or delayed) from the Ceding Company to
withdraw the excess.

(c)    The Reinsurer shall, no later than twenty (20) Business Days following
receipt of a Top-Up Notice, place additional Trust Assets into the Reinsurance
Trust Account so that the Security Balance, as of the date such additional Trust
Assets are so placed, is no less than the Required Balance as of the end of the
immediately preceding calendar quarter.

(d)    Without limitation of the other provisions of this Section 15.3, subject
to obtaining the Ceding Company’s prior consent (which shall not be unreasonably
or arbitrarily withheld, conditioned or delayed), the Reinsurer may remove
assets from the

 

20



--------------------------------------------------------------------------------

Reinsurance Trust Account; provided, however, that the Reinsurer, at the time of
such withdrawal, replaces the withdrawn assets with Trust Assets permitted under
the terms of the Reinsurance Trust Agreement and having a Fair Value equal to or
greater than the Fair Value of the assets withdrawn so that the Security
Balance, as of the date of such withdrawal, is no less than the Required Balance
as of the end of the immediately preceding calendar quarter.

Section 15.4    Negotiability of Trust Assets.  Prior to depositing Trust Assets
with the Trustee, the Reinsurer shall execute all assignments or endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignments, in order that the Ceding Company, or the
Trustee upon direction of the Ceding Company, may whenever necessary negotiate
any such assets without consent or signature from the Reinsurer or any other
entity.

Section 15.5    Ceding Company’s Withdrawals.  The Ceding Company (or any
successor by operation of law of the Ceding Company, including, but not limited
to, any liquidator, rehabilitator, receiver or conservator of the Ceding
Company) may only withdraw Trust Assets for one or more of the following
purposes:

(a)    to pay, or reimburse the Ceding Company for payment of, the Reinsurer’s
Quota Share of premiums to be returned to Policyholders because of cancellations
of Reinsured Policies;

(b)    to pay, or reimburse the Ceding Company for payment of, the Reinsurer’s
Quota Share of Covered Liabilities payable pursuant to the provisions of the
Reinsured Policies;

(c)    to fund an account with the Ceding Company in an amount at least equal to
the deduction, for the Reinsurer’s Quota Share, from the Ceding Company’s
Covered Liabilities; and

(d)    to pay any other amounts the Ceding Company claims are due hereunder.

Section 15.6    Return of Excess Withdrawals.  The Ceding Company shall return
to the Reinsurer, within five (5) Business Days, assets withdrawn in excess of
all amounts due under Sections 15.5(a), (b) and (c), or, in the case of
Section 15.5(d) above, assets that are subsequently determined not to be due.
Any assets subsequently returned in the case of Section 15.5(c) shall include
interest at the Prime Rate applied on a daily basis for the amounts returned.

Section 15.7    Costs of Trust.  The cost of maintaining the Reinsurance Trust
Account shall be borne by the Reinsurer.

 

21



--------------------------------------------------------------------------------

ARTICLE XVI

THIRD PARTY BENEFICIARY

Section 16.1    Third Party Beneficiary.  Nothing in this Agreement or the
Reinsurance Trust Agreement is intended to give any person, other than the
parties to such agreements, their successors and permitted assigns, any legal or
equitable right remedy or claim under or in respect of this Agreement or the
Reinsurance Trust Agreement or any provision contained therein.

ARTICLE XVII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 17.1    Representations and Warranties of the Ceding Company.

(a)    Organization, Standing and Authority of the Ceding Company.  The Ceding
Company is a life insurance company duly organized, validly existing and in good
standing under the laws of the State of New York, and has all requisite
corporate power and authority to carry on the operations of its business as they
are now being conducted. The Ceding Company has obtained all authorizations and
approvals required under Applicable Law to enter into and perform the
obligations contemplated of the Ceding Company under this Agreement.

(b)    Authorization.  The Ceding Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Ceding Company of this Agreement, and the
performance by the Ceding Company of its obligations under this Agreement, have
been duly authorized by all necessary corporate action and do not require any
further authorization, action or consent of the Ceding Company. This Agreement,
when duly executed and delivered by the Ceding Company, subject to the due
execution and delivery by the Reinsurer, will be a valid and binding obligation
of the Ceding Company, enforceable against the Ceding Company in accordance with
its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors’ rights and to general equity principles.

(c)    No Conflict or Violation.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby in
accordance with the respective terms and conditions hereof will not (a) violate
any provision of the Articles of Incorporation or Bylaws of the Ceding Company,
(b) violate, conflict with or result in the breach of any of the terms of,
result in any modification of, give any counterparty the right to terminate, or
constitute a default under, any contract or other agreement to which the Ceding
Company is a party, or (c) violate any order, judgment, injunction, award or
decree of any court, arbitrator or Governmental Authority against, or binding
upon, or any agreement with, or

 

22



--------------------------------------------------------------------------------

condition imposed by, any Governmental Authority, foreign or domestic, binding
upon the Ceding Company.

(d)    Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Ceding Company of its obligations hereunder.

(e)    Milliman Information True and Complete.

(i)    To the best of the Ceding Company’s knowledge, all information and data
supplied to Milliman Inc. (“Milliman”) identified on Exhibit VI-A hereto (the
“Milliman Information”) was true, accurate and complete in all material respects
as of the date the document containing such Milliman Information was provided to
Milliman by the Ceding Company; provided, however, the Parties acknowledge that
no representation or warranty has been made to the Reinsurer or any of its
Affiliates or Representatives with respect to the truth, accuracy and
completeness of any assumptions, projections, or estimates either provided by
the Ceding Company or underlying any of the studies prepared by the Ceding
Company in connection with the Milliman Information except that the Ceding
Company represents and warrants that such assumptions, projections or estimates
were the ones actually utilized by the Ceding Company for the purposes stated in
Exhibit VI-A. The Milliman Information was compiled in a commercially reasonable
manner given the intended purpose.

(ii)    The financial data supplied to Milliman identified on Exhibit VI-B
hereto presents fairly, in all material respects, the financial condition and
results of operations of the Ceding Company as of and for the periods specified
therein in accordance with New York SAP, consistently applied.

(f)    Coverage Information.  The Reinsured Policies information identified in
Exhibit I is true, accurate and complete in all material respects.

(g)    Good and Marketable Title to Eligible Assets.  The Ceding Company will
have good and marketable title, free and clear of all liens, to all Eligible
Assets immediately prior to the payment thereof to the Reinsurer in accordance
with Section 4.1.

Section 17.2    Covenants of the Ceding Company.

(a)    Administration and Claims Practices.

(i)    In the administration and claims practices relating to the Reinsured
Policies (the “Administrative Practices”), the Ceding

 

23



--------------------------------------------------------------------------------

Company shall (A) use the skill and diligence commonly expected from qualified
personnel performing such duties for U.S. life insurance companies; (B) act in
accordance with the Ceding Company’s internal company guidelines as in effect on
the Effective Date; (C) be in conformance with Applicable Law in all material
respects; and (D) act in a manner consistent with its existing administrative
and claims practices in effect on the Effective Date and in any case with no
less skill, diligence and expertise as the Ceding Company applies to servicing
its other business, including those claims practices in existence for Third
Party Reinsurance (each, an “Existing Practice”); notwithstanding the foregoing,
the Ceding Company shall not be in breach of this Section 17.2(a)(i) unless
either (Y) the Reinsurer shall have notified the Ceding Company in writing of
the Ceding Company’s failure to perform its obligations under this
Section 17.2(a)(i) (which written notice shall describe such failure with
reasonable particularity) or (Z) an officer of the Ceding Company with direct
responsibility for its administrative services, or any senior officer of the
Ceding Company, has actual knowledge that the Ceding Company has failed to
perform its obligations under this Section 17.2(a)(i), and in either case the
Ceding Company shall have failed to cure such breach within thirty (30) days
following receipt of such notice or such actual knowledge.

(ii)    An Existing Practice may be reasonably modified from time to time,
except that, to the extent the Ceding Company modifies an Existing Practice from
time to time following the Effective Date (an Existing Practice, as modified
from time to time, a “Then Current Practice”), the Ceding Company shall act in
accordance and consistent with the Then Current Practice; provided, that, if a
Then Current Practice would materially adversely affect the rights, remedies and
position of the Reinsurer, the Ceding Company shall obtain the consent of the
Reinsurer (which consent shall not be unreasonably withheld or delayed) prior to
applying the Then Current Practice to the Reinsured Policies.

(b)    Reinsured Policies.  In all instances as they relate to the Reinsured
Policies:

(i) The Ceding Company shall not, and shall cause its Affiliates not to
(A) change agent commission and compensation schedules, (B) adopt or implement
any program that is expected to result in a material increase in lapses,
exchanges, replacements or Conversions under the Reinsured Policies or
(C) change coverage options or premiums (except as contemplated by
Section 17.2(g) hereof), including coverage options for End of Term Conversions,
in each case under (A), (B) and (C) without notifying the Reinsurer in advance
of any such action and obtaining the Reinsurer’s prior written consent (which
shall not be unreasonably withheld or delayed).

 

24



--------------------------------------------------------------------------------

(ii)    The Ceding Company and the Reinsurer shall reasonably cooperate on any
proposals for pricing or coverage changes proposed by either Party, including
making any rate and form filings or other regulatory filings that impact pricing
or premiums under the Reinsured Policies; provided, however, the Ceding Company
shall have final approval authority in its discretion over any proposal brought
by the Reinsurer pursuant to this Section 17.2(b)(ii).

(iii)    The Ceding Company shall notify the Reinsurer of any information known
to the Ceding Company, including any third party or regulatory actions and
management decisions reasonably anticipated to adversely and materially impact
the economics of the Reinsured Policies for the Reinsurer. Such notification
shall be made within five (5) Business Days after the information becomes known
to the Ceding Company.

(iv)    The Parties agree and acknowledge that the Ceding Company’s relationship
with the Reinsurer shall in all respects be governed by a duty of utmost good
faith. At all times during the term of this Agreement, the Ceding Company shall
(i) administer, manage and oversee the Reinsured Policies and the Covered
Liabilities, and (ii) perform all its obligations to the Reinsurer under this
Agreement, in a manner consistent with its utmost good faith obligations.

(c)    Third Party Reinsurance.

(i)    The Ceding Company shall not, without the Reinsurer’s prior approval
(which approval shall not be unreasonably or arbitrarily withheld, conditioned
or delayed), (A) terminate or materially modify any existing Third Party
Reinsurance or (B) purchase new third party reinsurance for the Reinsured
Policies.

(ii)    The Ceding Company shall use commercially reasonable efforts to maintain
its existing Third Party Reinsurance from and after the Effective Date,
consistent with the existing practice of the Ceding Company in effect on the
Effective Date.

(d)    Reporting.  To the extent not prohibited by Applicable Law, the Ceding
Company will provide all reports it is required to deliver under this Agreement
(including, without limitation, each Monthly Report and Quarterly Report) not
later than the last date on which such report is required to be so delivered,
except that the Ceding Company shall not be in breach of this Section 17.2(d)
unless either (i) the Reinsurer shall have notified the Ceding Company in
writing of its failure to timely deliver such report or (ii) a officer of the
Ceding Company with direct responsibility for the preparation and delivery of
such report has

 

25



--------------------------------------------------------------------------------

actual knowledge that the report was not delivered when due, and in either case
the Ceding Company shall have failed to deliver such information within thirty
(30) days following receipt of such notice or actual knowledge.

(e)    Policy Data.  Within six (6) months of the date hereof, the Ceding
Company shall provide to the Reinsurer a schedule containing a list of Reinsured
Policies with Original Initial Level Premium Periods ending on or after
January 1, 2017.

(f)    Books and Records.  The Ceding Company shall maintain and implement
reasonable administrative and operating procedures with respect to records
relating to the Reinsured Policies and shall keep and maintain all material
documents, books, records and other information reasonably necessary for the
maintenance of the Reinsured Policies, which documents, books, records and other
information will be accurately maintained in all material respects throughout
the term of this Agreement.

Section 17.3    Representations and Warranties of the Reinsurer.

(a)    Organization, Standing and Authority of the Reinsurer.  The Reinsurer is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Texas and has all requisite corporate power to carry on the
operations of its business as they are proposed to be conducted. The Reinsurer
has obtained all authorizations and approvals required under Applicable Law to
enter into and perform the obligations contemplated of the Reinsurer under this
Agreement and the Reinsurer shall maintain throughout the term of this Agreement
all licenses, permits or other permissions of any Governmental Authority that
shall be required in order to perform the obligations of the Reinsurer
hereunder.

(b)    Authorization.  The Reinsurer has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Reinsurer of this Agreement, and the
performance by the Reinsurer of its obligations under this Agreement, have been
duly authorized by all necessary corporate action and do not require any further
authorization, action or consent of the Reinsurer or its stockholder. This
Agreement, when duly executed and delivered by the Reinsurer, subject to the due
execution and delivery by the Ceding Company, will be a valid and binding
obligation of the Reinsurer, enforceable against the Reinsurer in accordance
with its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors’ rights and to general equity principles.

(c)    No Conflict or Violation.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not (a) violate any provision of the Articles of Incorporation, Bylaws or other
charter or organizational document of the Reinsurer, or (b) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding upon, or any agreement with, or condition imposed
by, any Governmental Authority, foreign or domestic, binding upon the

 

26



--------------------------------------------------------------------------------

Reinsurer, except when any such violation would not have a material adverse
effect on this Agreement or the consummation of the transactions contemplated
hereby.

(d)    Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Reinsurer of its obligations hereunder.

(e)    Good and Marketable Title to Trust Assets.  The Reinsurer will have good
and marketable title, free and clear of all liens, to all Trust Assets
immediately prior to the deposit thereof in the Trust Account.

ARTICLE XVIII

INDEMNIFICATION

Section 18.1    Indemnification.

(a)    The Ceding Company shall indemnify, defend and hold harmless the
Reinsurer and its directors, officers, employees, agents, representatives,
successors, permitted assigns and Affiliates from and against any and all
losses, liabilities, claims, expenses (including reasonable attorneys’ fees and
expenses) and damages reasonably and actually incurred by the Reinsurer
(collectively, “Indemnification Claims”) to the extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Ceding Company; or

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Ceding Company contained in this Agreement.

(b)    The Reinsurer agrees to indemnify and hold harmless the Ceding Company
and its directors, officers, employees, agents, representatives, successors,
permitted assigns and Affiliates from and against any and all Indemnification
Claims to the extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Reinsurer; or

 

27



--------------------------------------------------------------------------------

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Reinsurer contained in this Agreement.

ARTICLE XIX

LICENSES; REGULATORY MATTERS

Section 19.1    Licenses.

(a)    At all times during the term of this Agreement, each of the Reinsurer and
the Ceding Company, respectively agrees that it shall hold and maintain all
licenses and authorities required under Applicable Laws to perform its
respective obligations hereunder unless otherwise mutually agreed by the
parties.

(b)    At all times during the term of this Agreement, the Reinsurer shall hold
and maintain all licenses and authorizations required under Applicable Law or
otherwise to take all action that may be necessary so that the Ceding Company
shall receive Statutory Financial Statement Credit.

Section 19.2    Regulatory Matters.

(a)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any inquiry, investigation, examination, audit or proceeding outside
the ordinary course of business by Governmental Authorities, relating to the
Reinsured Policies or the reinsurance provided hereunder, the Ceding Company or
Reinsurer, as applicable, shall promptly notify the other party thereof.

(b)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any enforcement action by any Governmental Authority arising out of any
inquiry, investigation, examination, audit or proceeding by such Governmental
Authority, the Ceding Company or Reinsurer, as applicable, shall promptly notify
the other party thereof, and the Parties shall cooperate to resolve such matter.

ARTICLE XX

DURATION OF AGREEMENT; TERMINATION

Section 20.1    Duration.  This Agreement shall automatically terminate if, at
such time, there are no Covered Liabilities.

 

28



--------------------------------------------------------------------------------

Section 20.2    Termination by Mutual Consent.  This Agreement shall be
terminated by the mutual written consent of the Reinsurer and the Ceding
Company, which writing shall state the effective date and relevant terms of
termination.

Section 20.3    Termination by the Reinsurer.

(a)    From and after the third anniversary date of the Effective Date, the
Reinsurer may terminate this Agreement in the event of Ceding Company’s failure
to pay to Reinsurer any undisputed amounts owed under this Agreement. Reinsurer
must provide written notice to Ceding Company containing sufficient information
to inform Ceding Company of the details relating to its failure to pay. Ceding
Company shall have sixty (60) calendar days from the receipt of the notice to
make payment of any such undisputed amounts owed or make arrangements for
payment satisfactory to Reinsurer. Following the sixty (60) day cure period, if
Ceding Company has not paid any such undisputed amounts owed or made
arrangements for payment satisfactory to Reinsurer, Reinsurer may provide
written notice to Ceding Company terminating this Agreement, effective upon the
date that Reinsurer makes the Commutation Payment to Ceding Company.
Notwithstanding the above, if Ceding Company disputes the amount owed, the sixty
(60) day cure period referenced above will begin only after a final
determination is made by a court of law, pursuant to Section 14, that the
disputed amounts are owed to the Reinsurer.

(b)    Upon termination of this Agreement under Section 20.3(a), no further
risks shall be ceded or assumed under this Agreement and Reinsurer shall not be
liable for any losses occurring on and after the termination effective date. In
the event of notice of termination under Section 20.3(a), Ceding Company will be
entitled to the Commutation Payment in the same manner as provided in
Section 11.5 and Reinsurer will be entitled to the Recapture Fee in the same
manner as provided in Section 11.3.

Section 20.4    No Termination Upon Change of Control.  For the avoidance of
doubt, a Change of Control, sale or merger of the Reinsurer shall not result in
termination of this Agreement.

Section 20.5    Survival.  Notwithstanding the other provisions of this Article
XX, the terms and conditions of Articles I, IV, V, VIII, X, XI, XII, XIV, XV,
XVI, XX and XXI shall remain in full force and effect after termination of this
Agreement.

ARTICLE XXI

MISCELLANEOUS

Section 21.1    Entire Agreement.  This Agreement represents the entire
agreement between the Reinsurer and the Ceding Company concerning the business
reinsured hereunder. There are no understandings between the Reinsurer and the
Ceding Company other than as expressed in this Agreement and the Reinsurance
Trust Agreement.

 

29



--------------------------------------------------------------------------------

Section 21.2    Amendments.

(a)    Any provision of this Agreement may be amended if, but only if, such
amendment is in writing and is signed by each party to this Agreement. Any
change or modification to this Agreement shall be null and void unless made by
an amendment hereto signed by each party to this Agreement.

(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 21.3    Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

Section 21.4    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof.

Section 21.5    Notices.  Any notice and other communication required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally or, if mailed, on the date
shown on the receipt therefore, as follows:

if to the Ceding Company:

National Benefit Life Insurance Company

333 West 34th Street

New York, NY 10001-2402

Facsimile: (212) 615-7308

with copies to (which shall not constitute notice to the Ceding Company for
purposes of this Section 21.5):

Donald B. Henderson, Jr., Esq.

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

 

30



--------------------------------------------------------------------------------

New York, NY 10019

(212) 259-8000

if to the Reinsurer:

American Health and Life Insurance Company

3001 Meacham Boulevard, Suite 100

Fort Worth, TX 76137-4697

Facsimile: (817) 348-7570

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

Robert Sullivan, Esq.

Susan Sutherland, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

Either Party may change the names or addresses where notice is to be given by
providing notice to the other Party of such change in accordance with this
Section 21.5.

Section 21.6    Consent to Jurisdiction.  Subject to the terms and conditions of
Article XIV, the Reinsurer agrees that in the event of the failure of either
Party to perform its obligations under the terms of this Agreement, the Party so
failing to perform, at the request of the other Party, shall submit to the
jurisdiction of any court of competent jurisdiction in any state of the United
States shall comply with all requirements necessary to give such court
jurisdiction, and shall abide by the final decision of such court or of any
appellate court in the event of an appeal.

Section 21.7    Service of Process.  The Reinsurer hereby designates its General
Counsel, at the address listed above in Section 21.5, as its true and lawful
attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Ceding Company. The Ceding Company
hereby designates its General Counsel, at the address listed above in
Section 21.5, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Reinsurer.

Section 21.8    Assignment.

(a)    This Agreement will inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties. Neither Party may
novate or assign any of its rights, remedies, interests, powers and privileges,
or novate or delegate any of its duties or obligations hereunder, without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

31



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision in this Agreement to the contrary,
the Reinsurer shall have the right to retrocede all or a portion of the
Reinsured Policies under this Agreement.

Section 21.9    Captions.  The captions contained in this Agreement are for
reference only and are not part of the Agreement.

Section 21.10    Treatment of Confidential Information.  The Parties agree that,
other than as contemplated by this Agreement and to the extent permitted or
required to implement the transactions contemplated hereby, the Parties will
keep confidential and will not use or disclose the other Party’s Confidential
Information or the terms and conditions of this Agreement, including, without
limitation, the exhibits and schedules hereto, except as otherwise required by
Applicable Law or any order or ruling of any state insurance regulatory
authority, the Securities and Exchange Commission or any other Governmental
Authority; provided, however, that the Reinsurer may disclose Confidential
Information to its Representatives in connection with the exercise of its rights
under Article XII; provided, further, that either party may disclose, with the
other party’s written consent, Confidential Information to any person other than
its Representatives who agrees to (i) hold such Confidential Information in
strict confidence as if such person were a party to this Agreement and (ii) use
such Confidential Information solely for the limited purpose of evaluating a
potential purchase, merger or Change of Control of such Party. Without limiting
the generality of the foregoing, neither the Reinsurer nor any Affiliates of the
Reinsurer shall utilize any Confidential Information regarding Policyholders for
the purpose of soliciting Policyholders for the sale of any insurance policies
or other products or services. The parties agree that any violation or
threatened violation of this Section 21.10 may cause irreparable injury to a
party and that, in addition to any other remedies that may be available, each
party shall be entitled to seek injunctive relief against the threatened breach
of the provisions of this Section 21.10, or a continuation of any such breach by
the other party or any person provided with Confidential Information, specific
performance and other such relief to redress such breach together with damages
and reasonable counsel fees and expenses to enforce its rights hereunder. For
purposes of this Agreement, “Confidential Information” means all documents and
information concerning one Party, any of its Affiliates, the Covered Liabilities
or the Reinsured Policies, including any information relating to any person
insured directly or indirectly under the Reinsured Policies, furnished to the
other Party or such other Party’s Affiliates or representatives in connection
with this Agreement or the transactions contemplated hereby, except that
Confidential Information shall not include information which: (a) at the time of
disclosure or thereafter is generally available to and known by the public other
than by way of a wrongful disclosure by a Party or by any representative of a
Party; (b) was available on a nonconfidential basis from a source other than the
Parties or their representatives, provided that such source is not and was not
bound by a confidentiality agreement with a Party; or (c) was independently
developed without violating any obligations under this Agreement and without the
use of any Confidential Information. For the purposes of this Agreement, “Change
of Control” means the acquisition of ten percent (10%) or more of the voting
securities of a Party or any parent of such Party, or any other acquisition that
is deemed to be a Change of Control by applicable insurance regulatory
authorities of the state of domicile of such Party.

Section 21.11    No Waiver; Preservation of Remedies.  No consent or waiver,
express or implied, by any Party to or of any breach or default by any other
Party in the

 

32



--------------------------------------------------------------------------------

performance by such other Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of obligations hereunder by such other Party hereunder. Failure on
the part of any Party to complain of any act or failure to act of any other
Party or to declare any other Party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first Party of any of
its rights hereunder.

Section 21.12    Calendar Days.  To the extent that any calendar day on which a
deliverable pursuant to this Agreement is due is not a Business Day, such
deliverable will be due the next Business Day.

Section 21.13    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the Parties may execute this Agreement by signing such
counterpart. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 21.14    Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

Section 21.15    Interpretation

(a)    When a reference is made in this Agreement to a Section, such reference
shall be to a Section to this Agreement unless otherwise indicated. The Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. References to a person are also to its permitted
successors and assigns.

(b)    The parties have participated jointly in the negotiation and drafting of
this Agreement; consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties thereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

33



--------------------------------------------------------------------------------

Section 21.16    Reasonableness.  Each of the parties will act reasonably and in
good faith on all matters within the terms of this Agreement.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed this
31st day of March 31, 2010.

 

American Health and Life Insurance Company By:   /s/ Dava S. Carson   Name:  
Dava S. Carson   Title:   EVP and CEO National Benefit Life Insurance Company
By:   /s/ Larry Warren   Name:   Larry Warren   Title:   Chief Actuary